Citation Nr: 0906344	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-09 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for cervical strain-myositis, cervical spondylosis.

2.  Entitlement to service connection for depressive 
disorder, not otherwise specified.

3.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 2003 to December 
2004.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision of the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDING OF FACT

On August 29, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, with a cover letter from his authorized 
representative, that a withdrawal of each issue on appeal is 
requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through his representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has withdrawn each of 
the three issues addressed in his perfected appeal.  This 
withdrawal of the claimant's appeal in its entirety was 
received by the Board in August 2007.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


